UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7823


ROBIN VIRGINIA MEADOWS COLLINS,

                Plaintiff - Appellant,

          v.

CORPORAL LOIS VERZALL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:14-ct-03110-D)


Submitted:   April 20, 2015                    Decided:   May 5, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robin Virginia Meadows Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robin Virginia Meadows Collins seeks to appeal the district

court’s    order    dismissing      without       prejudice      her    civil     rights

action under 28 U.S.C. § 1915A(b)(1) (2012) for failure to state

a claim on which relief may be granted.                 This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain    interlocutory     and        collateral     orders.        28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan     Corp.,    337 U.S. 541,     545-47      (1949).          Because        the

deficiencies identified by the district court may be remedied by

the filing of an amended complaint, we conclude that the order

Collins    seeks     to   appeal    is     neither      a     final    order      nor    an

appealable       interlocutory     or     collateral        order.      Domino       Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

       Accordingly,       we     dismiss        the     appeal        for     lack      of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court   and    argument       would   not    aid     the   decisional

process.



                                                                              DISMISSED




                                           2